                             !

                             I




                            l
U.S.A. vs. Earnest Lee White Jr.
                                   UNITED STATES DISTRICT COURT
                                               for the
                                 ASTERN DISTRICT OF NORTH CAROLINA

                                                                              Docket No. 7:18-CR-165-1D

                                 Petition for Action on Supervised Release

COMES NOW Kristyn Super, U.S. Probation Officer of the court, presenting a petition for modification of
the Judgment and Commitment Order of Earnest Lee White Jr., who, upon an earlier plea of guilty to
Distribution of a Quantity of Cocaine Base (Crack), in violation of21 U.S.C. § 841(A)(l), and 21 U.S.C. §
841 (b)(1 )(C), and Distribution of a Quantity of Cocaine Base (Crack) Within 1,000 Feet of an Elementary
School, in violation of21 U.S.C. § 84l(a)(l), and 21 U.S.C. § 841(b)(l)(C), and 21 U.S.C. § 860, was sentenced
by the Honorable James C. Dever III, U.S. District Judge, on June 24, 2019, to the custody of the Bureau
of Prisons for a term of 21 months. It was further ordered that upon release from imprisonment the defendant
be placed on supervised release for a period of 6 years.               ·                                  ·

    Earnest Lee White Jr. was released from custody on April 3, 2020, at which time the term of supervised
release commenced.

    On April 28, 2020, a Violation Report was submitted to the court reporting that the defendant tested
positive for cocaine, oxycodone, oxymorphone, and marijuana on April 7, 2020. As he had recently
engaged in outpatient substance abuse treatment his supervision was permitted to continue.

    On May 21, 2020, a Violation Report was submitted to the court reporting that the defendant tested
positive for cocaine, oxycodone, and oxymorphone on April 22, 2020. At that time, supervision was
permitted to continue.                                                                           ·

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

        On July 23, 2020, the defendant submitted to a urinalysis screening, which was confirmed as
positive for oxymorphone by Alere Laboratories on July 26, 2020. The defendant continues to participate
in outpatient substance abuse treatment and his counselor has been advised of the positive urinalysis
screening. Additionally, on August 7, 2020, the defendant was charged with Driving While License
~evoked: Not Impaired Revocation by the Jacksonville Police Department in Jacksonville, North Carolina.
The ·defendant admits to the violation conduct and the charge remains pending in Onslow County District
Court (20CR053909). As a sanction for the violation conduct, it is respectfully recommended that the
defendant be placed on curfew, to include location monitoring with radio frequency monitoring.

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
      60 consecutive days. The defendant is restricted to his residence during the curfew hours. The
      defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
      abide by all program requirements, instructions and procedures provided by the supervising officer.

Except as herein modified, the judgment shall remain in full force and effect.




              Case 7:18-cr-00165-D Document 41 Filed 08/18/20 Page 1 of 2
Earnest Lee White Jr.
Docket No. 7:18-CR-165-1D
Petition For Action
Page2
Reviewed and approved,                             I declare under penalty of perjury that the foregoing
                                                   is true and correct.


Isl David W. Leake                                 Isl Kristyn Super
David W. Leake                                     Kristyn Super
Supervising U.S. Probation Officer                 U.S. Probation Officer
                                                   200 Williamsburg Pkwy, Unit 2
                                                   Jacksonville, NC 28546-6762
                                                   Phone: 910-346-5104
                                                   Executed On: August 17, 2020

                                      ORDER OF THE COURT

Considered and ordered this       (8     day of   -A \Jj ust          , 2020, and ordered filed and
made a part of the records in the above case.

 :;f;      1:> ~...,o.J
              0
Ja'.n:s C. Dever III
U.S. DistrictJudge




               Case 7:18-cr-00165-D Document 41 Filed 08/18/20 Page 2 of 2
